Citation Nr: 1710862	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot prior to September 3, 2013, and to an evaluation in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot prior to September 3, 2013, and to an evaluation in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2004 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and St. Petersburg, Florida, respectively.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg RO.

In June 2013, the Board remanded the case in order to obtain updated treatment records and to afford the Veteran a new VA examination.  Following attempts to complete the requested actions, via a December 2013 rating decision, VA's Appeals Management Center (AMC) increased the Veteran's evaluations for plantar fasciitis of each foot from 10 percent to 20 percent, effective September 3, 2013.

Thereafter, in February 2016, the Board again remanded the matter due to AMC's incomplete compliance with the previous June 2013 remand.  Specifically, the AMC had not adequately attempted to obtain physical therapy records identified by the Veteran from the Eglin Air Force Base, 96th Medical Group.  The case has undergone further development and has now returned to the Board for further appellate review.


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral plantar fasciitis has been productive of moderately severe symptoms; severe disability has not been more nearly approximated.





CONCLUSIONS OF LAW

1.  Prior to September 3, 2013, the criteria for a disability rating of 20 percent, but no higher, for the Veteran's plantar fasciitis of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016). 

2.  Prior to September 3, 2013, the criteria for a disability rating of 20 percent, but no higher, for the Veteran's plantar fasciitis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).  

3.  During the entire period on appeal, the criteria for a disability evaluation in excess of 20 percent for the Veteran's plantar fasciitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

4.  During the entire period on appeal, the criteria for a disability evaluation in excess of 20 percent for the Veteran's plantar fasciitis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, compliant VCAA notice letters were sent to the Veteran in December 2005 and May 2009.  

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of her claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

Additionally, the Board finds that the actions requested in the June 2013 and February 2016 Board remands have been undertaken.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Specifically, the agency of original jurisdiction (AOJ) obtained updated VA treatment records dated since 2007 from VA Medical Centers in Biloxi, Mississippi; Pensacola, Florida; Saginaw, Michigan; and Chicago, Illinois.    Next, in May 2016, the Veteran submitted treatment records from the Eglin Air Force Base, 96th Medical Group. 

Lastly, the Veteran was afforded a new VA examination regarding her feet in September 2013.  The examination, along with an expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is fully informed, and contains reasoned explanations.

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time.

Merits of the Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran is seeking a higher rating for her service-connected bilateral plantar fasciitis.  Currently, the Veteran is in receipt of a 10 percent disabling rating for each foot, effective August 5, 2005 to September 2, 2013, and a 20 percent disabling rating thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for "other" foot injuries.

As an initial matter, the Board must select the appropriate diagnostic code when rating the Veteran's disability.  In this case, the rating schedule does not contain a specific rating code for plantar fasciitis.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003-5284.  As recently explained by the Court of Appeals for Veterans Claims (Court) in Copeland v. McDonald, Diagnostic Code 5284 may be used for foot conditions not specifically listed in the rating schedule.  27 Vet. App. 333, 338 (2015).  

Alternatively, in this case, the Veteran's plantar fasciitis may be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for flatfoot.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  This is because the rating code for metatarsalgia does not provide for an evaluation in excess of the 10 percent.  The rating criteria for foot injuries do not include a rating for a bilateral disability such as the Veteran's.  In contrast, the rating criteria for acquired flatfoot include those for bilateral disabilities, and address the same area of the foot affected by plantar fasciitis.  See 38 C.F.R. § 4.71, DC 5276.

In light of these principles, the Board finds that Diagnostic Code 5284 is the most appropriate diagnostic code to rate the Veteran's disability because the Veteran experiences symptoms that are not necessarily listed in the rating schedule.  

Under Diagnostic Code 5284, foot injuries are rated as 10, 20, or 30 percent disabling based on whether they are found to be moderate, moderately severe, or severe, respectively.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Within the context of Diagnostic Code 5284, the terms "moderate," "moderately severe," and "severe" are not defined.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, along with DeLuca v. Brown, 8 Vet. App. 202 (1995).  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Additionally, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2016), the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), and less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (in addition to swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In her June 2009 substantive appeal, the Veteran contended that she should receive ratings of at least 20 percent separately for each foot in regard to her service-connected plantar fasciitis.  After reviewing the record in the instant case, the Board finds that the Veteran's symptoms warrant a 20 percent evaluation for each foot, but no higher, throughout the entire claim period because the disability picture regarding her bilateral plantar fasciitis is best characterized as moderately severe.  Accordingly, the Board will grant the Veteran's claim with respect to entitlement to an evaluation of 20 percent for each foot prior to September 3, 2013, but will deny the claim with respect to entitlement to an evaluation higher than 20 percent for each foot during the entire period on appeal.

The Veteran was first afforded a VA examination for her feet in May 2006.  The Veteran described bilateral foot pain, a tingling sensation on the bottom of her feet, tenderness, swelling, fatigability, weakness, lack of endurance, and spasms around her toes.  The Veteran stated that she was unable to stand for more than a few minutes and that she could walk for more than a quarter of a mile but less than a mile.  The examiner noted that the Veteran used corrective shoes and orthotic inserts on a regular basis and the Veteran stated that they were fairly effective in countering her symptoms.  Upon examination, the examiner recorded no abnormal motion, but the Veteran had painful motion on the top of the right foot of moderate severity.  The examiner also recorded that the Veteran presented with flatfoot and inward bowing of the Achilles tendon bilaterally.  The examiner then opined that the Veteran's bilateral disability had mild effects on her activities of daily living.

During another VA examination in September 2013, the Veteran had pain on use of both feet and pain with manipulation and there were indications of swelling bilaterally.  Calluses, pronation, and evidence of any marked deformities were not present; however, the Veteran did have inward bowing of the Achilles tendon of both feet.  The examiner stated that the Veteran had extreme tenderness of the plantar surfaces of bilaterally, the weight bearing line fell over or medial to the great toe on both sides, and that her symptoms were relieved by arch supports, specialty shoes, and orthotics.  The examiner did not observe loss of range of motion and characterized the Veteran's bilateral plantar fasciitis as moderately severe.  The examiner then added that there was partial loss of use of both feet as the Veteran could not run anymore.  However, the Veteran had not completely lost the use of her feet as she could still walk and stand on her feet.

Comparatively, during a June 2007 VA examination, the Veteran again complained of excruciating pain limiting her ability to stand and walk.  The Veteran reported cramps and spasms in both feet and reported the use of orthotics.  Although these similar symptoms were present, the examiner stated there were no objective findings supporting a diagnosis of plantar fasciitis.  Instead, the examiner diagnosed the Veteran with bilateral metatarsalgia and hallux limitus.

Turning to the additional medical evidence of record, VA treatment records from throughout the entire claim period mirror the symptoms recorded during the Veteran's multiple VA examinations.  Specifically, in a March 2007 VA treatment record, the Veteran complained of chronic pain-with pain that day at a level of three out of ten-and stated that she had problems with bearing weight on her feet.  The Veteran could no longer run and her ability to exercise was limited.  The Veteran reported using custom orthotics and the clinician diagnosed her with bilateral metatarsalgia and plantar fasciitis.  

Similarly, in an April 2007 VA treatment record, the Veteran complained of pain across both feet at a level of eight or nine out of ten.  The Veteran also described a numbing and tingling sensation in both of her feet.  The clinician diagnosed the Veteran with bilateral metatarsalgia and hallux limitus and gave the Veteran knee-high compression stockings.

Lastly, in a July 2007 VA treatment record, the Veteran complained of pain across both feet at a level of four or five out of ten along with numbness and a tingling sensation.  The clinician assessed the Veteran with bilateral metatarsalgia and hallux limitus.

The Veteran's consistent complaints of chronic pain, numbness, and loss of ambulation are mirrored in treatment received outside VA.  Specifically, in an October 2007 treatment record from Dr. Hilbert, the Veteran complained of painful, aching, and sore feet.  The Veteran reported that she experienced pain while at rest in addition to when she was standing or walking.  Upon examination, Dr. Hilbert recorded normal range of motion for both feet and pain bilaterally with palpation.  Dr. Hilbert assessment of the Veteran included bilateral plantar fasciitis.

In June 2008, the Veteran again reported similar aches and pains of both feet to Dr. Hilbert.  However, the Veteran stated that she was receiving relief from her custom orthotics and that she had been able to significantly increase her activity level.  

Despite this improvement noted in June 2008, in November 2008, the Veteran again reported pain and discomfort to Dr. Hilbert.  Upon examination, Dr. Hilbert did not record any loss in the Veteran's range of motion.

In tandem with her treatment from Dr. Hilbert, the Veteran also received physical therapy from the 96th Medical Group at Eglin Air Force Base.  During that treatment, the Veteran made consistent complaints regarding the pain and discomfort she was experiencing with her feet.  Specifically, in December 2007, the Veteran complained of constant foot pain, aggravated by weight-bearing activities, walking, and impact activity such as running.  The Veteran reported that she was using custom orthotics.

Similarly, during a February 2008 visit, the Veteran stated that pain on the plantar surfaces of both feet was beginning to increase.  Although treatment had brought her relief previously, old symptoms were beginning to resurface.  Specifically, she was experiencing increased cramping in both feet nonrelated to any physical activity.

In light of the competent medical evidence described above, the Board finds that the Veteran's disability picture over the entire time period on appeal is best characterized as moderately severe, entitling her to an evaluation of 20 percent, but not higher, for each foot.  See 38 C.F.R. § 4.71a, DC 5284.  Specifically, throughout the appeal period, the Veteran consistently complained of chronic pain, numbness, a tingling sensation, and cramping in both feet and an inability to walk long distances or stand for long periods of time.  Additionally, inward bowing of the Achilles tendon was present during both the September 2013 and May 2006 VA examinations.  Lastly, the Veteran only received some relief from her symptoms using corrective devices.

The Board is cognizant that the May 2006 VA examiner described the Veteran's symptoms as mild.  But, as stated previously, this characterization is not binding on the Board and, in light of the consistency of the Veteran's symptoms throughout the appeal period, the Board finds that her bilateral plantar fasciitis was more accurately described as moderately severe.

However, an evaluation higher than 20 percent is not warranted-both prior to and after September 3, 2013-because neither the lay nor medical evidence reflects that the Veteran's bilateral plantar fasciitis more nearly approximated a severe foot disability.  Specifically, the Veteran did not display pronation, calluses, actual loss of use of both feet, and only occasionally displayed reduced range of motion.

The Board is aware that during the September 2013 VA, the Veteran displayed extreme tenderness of the plantar surfaces of both her feet and the examiner stated that the Veteran's condition induced a partial loss of use of both feet.  However, the examiner clarified that the Veteran could still stand and walk.  Additionally, the mere existence of one or more severe symptoms in an isolated occurrence does not lend credence to the automatic assignment of a higher rating.  Rather, in adjudicating the present claim, the Board must consider the totality of the Veteran's array of symptomology.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002).

In making its determination, the Board has also considered whether the Veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The rating criteria in this case reasonably contemplate the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115.  There are also no additional service-connected disabilities requiring a determination as to whether service-connected disabilities collectively warrant extraschedular consideration.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Finally, the Court has held that a total rating for compensation based on individual unemployability (TDIU) is a part of a claim for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has not indicated that that she is unemployable due to her bilateral plantar fasciitis.  Rather, as stated during the May 2006 and June 2007 VA examinations, the Veteran is employed full-time in an office environment.  Accordingly, the Board finds that a claim for a TDIU is not raised by the increased-rating issue on appeal.

In sum, the criteria for an initial 20 percent evaluation for each foot have been met for the period prior to September 3, 2013.  However, the criteria for an initial evaluation higher than 20 percent for each foot have not been met for the entire period on appeal.  The benefit of the doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial evaluation of 20 percent for plantar fasciitis of the right foot for the period prior to September 3, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation of 20 percent for plantar fasciitis of the left foot for the period prior to September 3, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for plantar fasciitis of the right foot is denied.

Entitlement to an initial evaluation in excess of 20 percent for plantar fasciitis of the left foot is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


